Case 2:20-cr-00052-Z-BR Document 27 Filed 11/16/20 Page1of1 PagelD 77

  
  

   
 
  
     
      

US. DIST
NORTHERN RICT COU

RT
D
IN THE UNITED STATES DISTRICT COURT FILED OF TEXAS
FOR THE NORTHERN DISTRICT OF JEXAS

  
 

AMARILLO DIVISION
UNITED STATES OF AMERICA § Cr
§ FRK,US, DISTRICT ©
Plaintiff, § “ RT
§ a Deputy
v. § 2:20- CR-52- Z-BR-(1)
§
JOHN MYKAL HOOD §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 26, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant John Mykal Hood filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant John Mykal Hood was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant John Mykal Hood; and ADJUDGES Defendant
John Mykal Hood guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, November _/@_, 2020. a —

ee HEW J. KACSMARYK
ED STATES DISTRICT JUDGE

 
